NIX, Judge.
Plaintiff in error, Ruth Ann Gibson, hereinafter referred to as the defendant, was charged by information in the District Court of Oklahoma County with the crime of Manslaughter First Degree. She was tried by a jury, found guilty, and her punishment assessed at 11 years in the penitentiary.
Her appeal was lodged in this Court on July 15, 1968. No brief was filed nor extension of time requested. Therefore, on September 16, 1968, the cause was Summarily Submitted for opinion in accordance with Rules 6 and 9 of the Court of Criminal Appeals.
This Court has consistently and repeatedly held, as in the case of Ashby v. State, Okl.Cr., 406 P.2d 1007:
“Where the defendant appeals from a Judgment of conviction and no briefs are filed in support of the petition in error, this Court will examine the records only for fundamental error. If none appears of record, the Judgment will be affirmed.”
This Court has carefully examined the record and reviewed the testimony in the instant case, and find no fundamental error. The evidence is more than sufficient to support the verdict of the jury.
The judgment and sentence of the trial court is hereby affirmed.
TOM BRETT, P. J., and BUSSEY, J., concur.